Citation Nr: 0515330	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Diego, California, which in part, denied service 
connection for service connection for hypertension, heart 
disorder, asbestosis, cancer of the pharynx, and prostate 
cancer.  In his substantive appeal, the veteran limited his 
appeal to the issues of service connection fro heart 
condition, hypertension, and asbestosis.  Thus, the Board 
only has jurisdiction over the specified issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for asbestosis, hypertension and a heart disorder.  
He alleges that while in service, he was hospitalized in 1946 
for heart palpitations and hypertension at the Naval Hospital 
in the Island of Maui.  He further alleges that he acquired 
asbestosis as a result of working around asbestos while 
serving aboard Naval ships.  

Attempts to obtain additional service medical records have 
thus far proven unfruitful and do not appear to have been 
exhaustive.  There are service personnel records noted to be 
associated with the claims file, which show that the veteran 
was hospitalized in October 1947.  The reason for the 
hospitalization was not stated in these records other than 
that it was for "treatment."  Regarding service medical 
records, the Board notes that only service medical records in 
the claims file are two records of dental treatment from 
January 1944, and a record from an unknown month in 1947, 
which shed no light on his current claimed conditions.  

A request for information regarding service medical records 
was submitted in April 2001 in response to a request for 
records of exposure to asbestos.  The response completed in 
September 2001  indicated that the request was forwarded to 
the Navy medical liaison at the National Personnel Records 
Center (NPRC) for determination of exposure to asbestos.  No 
official word was given as to the availability of service 
medical records, although a handwritten note written by an 
unknown individual stated the following: "No SMR's personnel 
records only."  The contact representative in September 2001 
provided a written statement as to the probability of the 
veteran's exposure to asbestos while aboard ships, but did 
not address the missing service medical records.  

The second request for complete service medical records sent 
in August 2001 is noted to have contained a response 
completed in October 2001 suggesting that the service medical 
records were previously furnished to the RO under the 
veteran's claim number.  The response also suggested that the 
veteran's DD form 1141 was part of the medical file, which 
had previously been furnished to the RO.  Again, there is no 
written confirmation from the National Personnel Records 
Center addressing the availability of  the service medical 
records and again there is a handwritten note from an unknown 
individual stating that there were  "No SMR's only 
personnel." 

The claims file contains no official statement from the NPRC 
confirming the unavailability of service medical records.  
Nor does it appear that an attempt was otherwise made to 
obtain records from the Naval Hospital in Maui for the 
veteran's treatment in 1946 or 1947.

Regarding the claim for asbestosis, the Board notes that the 
NPRC reply confirms the presence of asbestos generally aboard 
Naval Ships around the time the veteran served and the 
service personnel records reflect that he served aboard Naval 
ships.  The private post service records reflect a possible 
diagnosis of asbestosis for which he was undergoing a work up 
in October 1997.  However, the file contains no medical 
records clearly diagnosing asbestosis or linking such 
diagnosis to his shipboard service.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

In view of the foregoing, this matter is REMANDED for the 
following:

1.  The AMC should make another attempt 
to secure additional service medical 
records, through the NPRC.  The AMC 
should also attempt to obtain records 
from the Naval Hospital in the Island of 
Maui, showing any treatment of the 
veteran between 1946 and 1947, to include 
any alternative records obtained through 
official channels, such as Surgeon 
General's Office (SGO) extracts if 
feasible.  All efforts to obtain these 
records should be fully documented, and 
the NPRC should provide a negative 
response if records are not available.

2.  The VBA AMC must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him since 
service separation for his claimed 
asbestosis.  The AMC should then obtain 
records from each health care provider 
the veteran identifies. 

3.  After the completion of #1 and 2, the 
AMC should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's claimed 
asbestosis.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
a current asbestos related disability 
that began in service, to include as a 
result of his exposure to asbestos while 
serving aboard Naval ships in the 1940's.  
The opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




